DISMISS and Opinion Filed March 12, 2021




                                       S
                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-01004-CV

      ALEJANDRO VASQUEZ D/B/A DANI’S CONCRETE, Appellant
                            V.
          KAPSEN DEVELOPMENT GROUP, LLC, Appellee

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-07342

                        MEMORANDUM OPINION
                  Before Justices Molberg, Reichek, and Nowell
                           Opinion by Justice Reichek
       We questioned our jurisdiction over this appeal because there did not appear

to be a final judgment or other appealable order. We instructed appellant to file a

letter brief addressing our concern.

      Generally, appellate courts have jurisdiction only over appeals from final

judgments and certain interlocutory orders as permitted by statute. See TEX. CIV.

PRAC. & REM. CODE ANN. § 51.014(a); Lehmann v. Har-Con Corp., 39 S.W.3d 191,

195 (Tex. 2001). A final judgment is one that disposes of all parties and claims. See

Lehmann, 39 S.W.3d at 195.
      Appellee sued appellant and two other defendants. Appellant appeals from the

trial court’s August 13, 2020 default judgment against him as to liability only with

damages to be determined. The default judgment is interlocutory because it does not

dispose of appellee’s claims against the other defendants and does not determine the

amount of damages appellant owes to appellee. Because the trial court’s August 13th

order did not resolve all claims and all parties, a final judgment has not been entered.

      Although appellant filed a letter brief as requested, it fails to demonstrate our

jurisdiction over the appeal. Accordingly, we dismiss the appeal for want of

jurisdiction. See TEX. R. APP. P. 42.3(a).




                                             /Amanda L. Reichek/
                                             AMANDA L. REICHEK
                                             JUSTICE

201004F.P05




                                          –2–
                                  S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

ALEJANDRO VASQUEZ D/B/A                 On Appeal from the 68th Judicial
DANI’S CONCRETE, Appellant              District Court, Dallas County, Texas
                                        Trial Court Cause No. DC-20-07342.
No. 05-20-01004-CV        V.            Opinion delivered by Justice
                                        Reichek. Justices Molberg and
KAPSEN DEVELOPMENT                      Nowell participating.
GROUP, LLC, Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellee KAPSEN DEVELOPMENT GROUP, LLC
recover its costs of this appeal from appellant ALEJANDRO VASQUEZ D/B/A
DANI’S CONCRETE.


Judgment entered March 12, 2021




                                  –3–